DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.
Claims 1, 4-9, 11-19, 31, and 33-36 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-8, it is unclear what “conditions sufficient to crack” refer to.  Claim 1 was amended to positively recite a positive step for “reacting said paraffinic intermediate in a fluid catalytic cracking reactor at a temperature ranging from . . .”.  It is not clear if the “conditions sufficient to crack” refer to the “reacting” step, or something else.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends
Regarding claim 6, claim 1 already requires “fluid catalytic cracking”, thus claim 6 does not further limit. 
Regarding claim 7, claim 1 already requires cracking temperatures of 400-530°C.  Claim 7 range of 400-800°C includes a broader range than required by claim 7, and thus does not further limit.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 12-13, 19, 31, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over McCall (US 2009/0158637) in view of Maxwell (WO 2011/053166) and Nousiainen (US 2016/0130509).
Regarding claims 1, 4-7, 9, 19, and 33, McCall teaches hydrotreating yellow grease (which is equivalent to the claimed used cooking oil) to produce a renewable paraffinic intermediate comprising C15-18 n-paraffins [0011], [0015], [0020].  Examiner considers McCall n-paraffins to read on the renewable paraffinic intermediate.  It is further expected that McCall n-paraffins would have the same percentage of C8-20/be free of aromatics, because it is produced by the same hydrotreating of used cooking oil (yellow grease) as claimed.  It is not seen where Applicant has distinguished the process steps in this regard.  Examiner additionally notes that McCall does not require additional sulfur removal steps.  McCall teaches using entirely bio renewable feeds (0% petroleum) or in mixture with petroleum feeds [0011], which reads on the claimed ranges of  0-10% petroleum feed.  
McCall teaches feeding the n-paraffins to a selective cracking step, which may occur prior to isomerization [0028].  McCall teaches cracking with a catalyst at temperatures of 232-454°C [0034], which overlaps with the claimed range  to produce a renewable hydrocarbon fuel product (see example, [0047-48]). 
McCall does not explicitly disclose (1) the catalytic cracking occurs in a fluidized bed (2) the used cooking oil is pretreated using steps comprising degumming and bleaching.
Regarding (1), Maxwell teaches a similar process for hydrotreating and cracking biorenewable feeds to produce fuel products.  Maxwell teaches using fluidized catalytic cracking bed (page 21, line 5-page 22, line 7).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used a fluidized bed, such as that of Maxwell, for the benefit of performing the desired catalytic cracking step, since Maxwell such reactors are suitable for the production of fuels produced from deoxygenated bio renewable feeds.  It is not seen where such a modification would result in any new or unexpected results.
Regarding (3), Nousiainen teaches degumming and bleaching biological based feeds including waste and recycled food grade fats and oils prior to hydrotreatment [0025-0049], to remove undesirable compounds. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Nousiainen degumming and bleaching steps prior to hydrotreatment, for the benefit of removing undesirable components.
Regarding claim 8, Maxwell teaches cracking pressures of 1.72 bar (page 22, lines 1-10), which reads on the claimed range of 0-80 psig.
Examiner additionally notes that adjustment of process temperatures and pressures is prima facie obvious in the absence of new or unexpected results.
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected appropriate pressures for the McCall cracking step, such as those disclosed by Maxwell, for the benefit of obtaining the desired fuel range products.
Regarding claims 12-13, Maxwell teaches separating the cracked material into two or more constituent streams including gasoline and olefin products (page 21, lines 5-30 and page 22, lines 25-30).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Maxwell fractionation steps, with the McCall used cooking oil feeds, for the benefit of obtaining the desired products. 
Regarding claim 31, Maxwell teaches distilling the hydroprocessed effluent to form fractions, and feeding one fraction to the catalytic cracking (page 15, lines 1-30).  
Regarding claim 34-36, the previous combination teaches the limitations as discussed with respect to claim 1 above.   
Further, Maxwell teaches catalyst to oil ratio of 2-6 (page 28, example 2), which overlaps with the claimed range.  Maxwell teaches examples of 10 or 30% bio oil resulting in close to 5% coke (see figures), but not below 5%.   
However, Maxwell is not limited to the examples of only 10% or only 30% bio oil.  Maxwell teaches that the feedstock may contain up to 100% bio oil (page 4, lines 9-20).  Further, Applicant’s instant specification teaches that bio based feedstock results in less coke than petroleum based feedstock [0035]. 
Therefore, it is expected that the Maxwell disclose of 100% bio oil feed would result in a lower coke percentage, such as claimed, since the coke production is attributed to the petroleum based feed components.  Examiner notes: Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McCall (US 2009/0158637) in view of Maxwell (WO 2011/053166) and Nousiainen (US 2016/0130509) as applied to claim 1 above, and further in view of McCarthy (US 2013/0165717).
Regarding claim 11, the previous combination teaches forming fuel products, as applied to the claims above. 
The previous combination does not explicitly disclose blending the fuel product.
However, McCarthy teaches blending similar renewable hydrocarbon fuel product with a petroleum fuel product and/or one or more renewable fuels is well known in the art [0107-0108].
Therefore, it would have been obvious to the person having ordinary skill in the art to have blended the product of the previous combination as disclosed by McCarthy as well known in the art, for the benefit of obtaining a desired fuel blend.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCall (US 2009/0158637) in view of Maxwell (WO 2011/053166) and Nousiainen (US 2016/0130509) as applied to claim 1 above, and further in view of Muldowney (US 5,324,419).
Regarding claim 14, the previous combination teaches the limitations of claim 13, as discussed above.
The previous combination does not explicitly disclose feeding olefins from the FCC to alkylation.
However, Muldowney teaches that FCC olefins are sent to alkylation reactor in order to produce alkylate fuel (column 1, lines 57-64).
Therefore, it would have been obvious to the person having ordinary skill in the art to have fed the previous combination FCC olefins to the Muldowney alkylation reactor in order to produce alkylate fuel.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over McCall (US 2009/0158637) in view of Maxwell (WO 2011/053166) and Nousiainen (US 2016/0130509) as applied to claim 1 above, and further in view of Sims (US 5,990,370).
Regarding claims 15-16, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose separating out a propane stream from the renewable paraffinic intermediate and feeding said propane to a cracking unit.
However, Sims teaches separating out propane so that it may be treated individually in a steam cracking reactor in order to improve ethylene yield (column 1, lines 4-67).
Therefore, it would have been obvious to the person having ordinary skill in the art to have separated out the propane fraction from the feed of the previous combination, in order to recover propane, so that it may be fed individually into the steam cracker in order to improve ethylene yield.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCall (US 2009/0158637) in view of Maxwell (WO 2011/053166) and Nousiainen (US 2016/0130509)as applied to claim 1 above, and further in view of Frederik (US 2,208,362).
Regarding claims 17-18, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose separating out n-butane from said renewable paraffinic intermediate and isomerizing said n-butane into isobutene.
However, Frederik teaches a process for treating similar animal and vegetable oils as disclosed by McCall [0011] and Maxwell (page 1, column 2, lines 14-49).  Frederik teaches separating n-butane from vegetable/animal/hydrocarbon oils and feeding the n-butane to isomerization to obtain isobutane (page 1, column 2, lines 14-49).
Therefore, it would have been obvious to the person having ordinary skill in the art to have separated and isomerized the n-butane, as disclosed by Frederik, for the benefit of obtaining isobutane.

Response to Arguments
Applicant’s arguments have been fully considered and are addressed by the updated rejections as necessitated by amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kokayeff (US 2012/0090223) – cited in previous office action, teaches cooking oils to produce diesel range paraffins [13].
Luebke (US 2013/0012746) – cited in previous action, teaches using used cooking oils to form biodiesel [0011].
Gueret (US 2010/0065475) – teaches hydrotreating feedstocks of biological origin followed by fluidized catalytic cracking [0001].
Catallo (US 6,180,845) – teaches using fryer oil/waste oils to produce more valuable products (column 2, lines 25-44).
Brandvold (US 2009/0250376) -teaches hydro deoxygenating yellow grease followed by catalytic cracking [0005], [0015].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771